Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Gerges, J.), rendered January 8, 1993, convicting him of criminal possession of a controlled substance in the third degree (two counts) under Indictment No. 12648/91, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, also rendered January 8, 1993, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree under Indictment No. 10756/90.
Ordered that the judgment and amended judgment are affirmed.
*583At the hearing conducted pursuant to People v Hinton (31 NY2d 71), the undercover officer made a sufficient showing to justify closure of the courtroom. The undercover officer testified that he had open cases in the area of the defendant’s arrest and would be returning to the area. The officer also testified that revealing his identity would endanger himself and his pending cases (see, People v Martinez, 82 NY2d 436; People v Hosien, 204 AD2d 658; People v Jamison, 203 AD2d 385). The defendant’s contention that the closure of the courtroom was broader than necessary (see, People v Kin Kan, 78 NY2d 54, 58), is unpreserved for appellate review (see, CPL 470.05 [2]).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]), or without merit (see, People v Suitte, 90 AD2d 80). Balletta, J. P., Copertino, Altman and Goldstein, JJ., concur.